Application for review of sentence imposed by the Superior Court, Judicial District of Hartford, At Hartford. Docket No. 371096.
    Dennis O'Toole, Esq., Assistant Public Defender, for the Petitioner. Christopher Morano, Esq., Assistant State's Attorney, for the State.
Sentence Modified.
BY THE DIVISION: The petitioner was convicted by a jury of the crime of robbery, third degree in violation of Sec.53a-136 of the Connecticut General Statutes. He was sentenced to a term of five years (the maximum penalty), and fined $5,000.00.
The petitioner asks the Division to vacate the fine imposed on the grounds that he was indigent when the fine was imposed and he remains indigent.
The petitioner was represented by the Public Defender after a finding of indigency by the Court on August 24, 1989. He remained incarcerated until his trial in lieu of a $5,000.00 bond. A financial affidavit dated June 25, 1991 shows that he has no assets, and he also testified to his indigency under oath at the hearing before this Division. He earns 75 cents per day as an incarcerated prisoner.
The Division finds that the petitioner is indigent and unable to pay the fine imposed. To require him to work off the fine pursuant to statute (Secs. 18-63 and 18-50), will result in his incarceration beyond the maximum set by law for the offense, in violation of the Fourteenth Amendment to the U.S. Constitution. Williams v. Illinois. 399 U.S. 235
(1970). Moscone v. Manson, 185 Conn. 124, 130 (1981). CT Page 5758
Accordingly, this matter is remanded to the trial court to vacate the fine imposed.
PURTILL, KLACZAK and NORKO, J's., participated in this decision.